DETAILED ACTION


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Enrica Bruno on 4/15/21.

The amendment and remarks filed 3/5/21 are now entered.  Applicant’s statement regarding common assignment under 103(c) is noted and overcomes the 103 rejections over US 2016/0143940 or 2011/0251156 or US 2017/0003274 and 20100275282.  The claim amendment to recite contacting an APC “in vitro”, as set forth in the amendment filed 3/5/21 (now entered) overcomes the previous prior art rejections.  The following are additional amendments to the claim set filed on 3/5/21.

IN THE CLAIMS:

Claims 49 and 55-58 have been cancelled.

In claim 31, line 10, “B. fragilis” has been replaced with “B. fragilis”. 

Claim 42 is amended to read as follows:

“The method of claim 31, wherein the antigen is associated with a condition selected from the group consisting of rheumatoid arthritis, myocarditis, scleroderma, type I diabetes, multiple sclerosis, Crohn's disease, ulcerative colitis, Sjorgens syndrome, Hashimoto's thyroiditis, Graves Disease, autoimmune hepatitis, and myasthenia gravis.”

In claim 59, line 10, “B. fragilis” has been replaced with “B. fragilis”.

Claim 62 is amended to read as follows:

“The method of claim 59, wherein the antigen is associated with a condition selected from the group consisting of rheumatoid arthritis, myocarditis, scleroderma, type I diabetes, multiple sclerosis, Crohn's disease, ulcerative colitis, Sjorgens syndrome, Hashimoto's thyroiditis, Graves Disease, autoimmune hepatitis, and myasthenia gravis.”

Claim 63 has been amended as follows: 
“A method to generate an antigen specific anti-inflammatory regulatory T cell, the method comprising: 
contacting an antigen presenting cell (APC) with a zwitterionic polysaccharide conjugated to the antigen in vitro in absence of a regulatory T cell to generate an APC presenting the antigen, and thereafter
contacting the APC presenting the antigen with the regulatory T cell to generate an antigen specific regulatory T cell capable of inhibiting a pro-inflammatory response against the antigen,
wherein the zwitterionic polysaccharide is selected from polysaccharide A (PSA) and polysaccharide B (PSB) from B. fragilis and the APC is a dendritic cell, 
wherein the antigen is associated with a condition selected from the group consisting of rheumatoid arthritis, myocarditis, scleroderma, type I diabetes, multiple sclerosis, Crohn’s disease, ulcerative colitis, Sjorgens syndrome, Hashimoto’s thyroiditis, Graves Disease, autoimmune hepatitis, and myasthenia gravis, and
wherein the antigen is a self-antigen.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644